                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,                                Case No. 2:16-cv-13040
                                        District Judge Avern Cohn
           Plaintiff,                   Magistrate Judge Anthony P. Patti

v.

ELITE HEALTH CENTERS, INC.,
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT

           Defendants.
_________________________/

        ORDER GRANTING IN PART AND DENYING IN PART
     STATE FARM MUTUAL’S MOTION FOR SANCTIONS AGAINST
            DEFENDANT CHINTAN DESAI, M.D. (DE 477)
      This matter is before the Court for consideration of State Farm Mutual

Automobile Insurance Company’s (“State Farm’s”) motion for sanctions against

Defendant Chintan Desai, M.D. (DE 477), Defendant Desai’s response in

opposition (DE 509), State Farm’s reply (DE 523) and the joint statement of

resolved and unresolved issues (DE 538). All discovery matters have been referred

to me for hearing and determination (DE 229), and a hearing was held on this

motion on July 10, 2019, at which the Court entertained oral argument.

      “[A] court has broad discretion over discovery matters, and in deciding

discovery disputes, a magistrate judge is entitled to that same broad discretion, and

his order is overruled only if the district court finds an abuse of discretion.” State

Farm Mut. Auto. Ins. Co. v. Spine Specialists of Mich., No. 14-13299, 2016 WL

8787121, at *3 (E.D. Mich. Mar. 14, 2016) (internal citation omitted); see also

Fed. R. Civ. P. 1 (recognizing that the Federal Rules of Civil Procedure “should be

construed, administered and employed by the court and the parties to secure the

just, speedy, and inexpensive determination of every action and proceeding”).

Rule 37(b)(2) provides that where a party “fails to obey an order to provide or

permit discovery … the court where the action is pending may issue further just

orders.” Fed. R. Civ. P. 37(b)(2). In addition, the Court has the inherent authority

to sanction litigants who disobey judicial orders, which “derives from its equitable

power to control the litigants before it and to guarantee the integrity of the court
                                           2
and its proceedings.” Dell, Inc. v. Elles, No. 07-2082, 2008 WL 4613978, at *2

(6th Cir. June 10, 2008) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43-50

(1991)).

      Upon consideration of the motion papers and oral argument of counsel, and

for all of the reasons stated on the record by the Court, which are hereby

incorporated by reference as though fully restated herein, State Farm’s motion for

sanctions against Desai (DE 477) is GRANTED IN PART and DENIED IN

PART.

      State Farm requests that the Court sanction Desai for his alleged discovery

misconduct, asking that State Farm be permitted to forensically image Desai’s

personal devices and email accounts, at Desai’s expense. (DE 477.) Desai opposes

this motion, arguing that he has reasonably and in good faith responded to

discovery requests, and submits his and his IT expert’s affidavits in support. (DE

509.) Without contesting the veracity of those affidavits, the Court notes that the

record is filled with examples of Desai seemingly selectively forgetting requested

information, such as email and/or bank accounts, until he is confronted with such

information by State Farm, which has obtained it from other sources, including

production made by other defendants. And the tardiness and “sudden recollection”

with respect to bank accounts comes well after Dr. Desai was under a Court-

ordered obligation to “produce responsive documents limited to bank statements,


                                          3
evidence of deposits, cancelled checks, and wire transfers, in or out of the account,

on or before August 24, 2018.” (DE 280 at 3.) Accordingly, State Farm is entitled

to some relief, although not the more invasive measure of forensic examination

that it requests on this record. Instead, State Farm shall be permitted to depose

Defendant Desai for two days (for up to seven hours each day), with one of those

days devoted to exploring the issues State Farm has raised in its motion.

      If that deposition reveals additional support for a motion for sanctions

against Desai for discovery misconduct, State Farm may renew its motion for

sanctions, limited to a five-page summary, and attach a copy of the complete

deposition transcript, with relevant portions highlighted (and color-coded, if that

makes sense in context). Desai may then file a five-page summary in response,

and attach a copy of the complete deposition transcript, highlighting the portions it

wishes to draw to the Court's attention. The Court notes that it may prove helpful

to videotape this deposition, in the event that the Court is placed in the unfortunate

and undesirable position of having to review it.

       Hopefully, there will be no need to file such a renewed motion, and State

Farm is cautioned against doing so unnecessarily. Likewise, Dr. Desai is cautioned

to carefully read Fed. R. Civ. P. 37(b)(2), and is reminded of his obligation to

supplement discovery responses “in a timely manner if the party learns that in

some material respect the disclosure or response is incomplete or incorrect, and if


                                          4
the additional or corrective information has not otherwise been made known to the

other parties during the discovery process or in writing[.]” Fed. R. Civ. P.

26(e)(1)(A). It would behoove him, with all due haste, to thoroughly review his

existing discovery responses for accuracy, and further supplement them as

necessary, well in advance of his looming deposition.

      Finally, the Court declines to award costs to either side, as the motion for

sanctions was granted in part and denied in part and, therefore, neither party fully

prevailed.

      IT IS SO ORDERED.

Dated: July 12, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          5
